Arturo




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2014

                                       No. 04-14-00359-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                      Arturo MARTINEZ,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. 13-CR-727
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
        On March 31, 2014, the trial court signed an order granting Arturo Martinez’s motion to
suppress evidence. On April 2, 2014, the State requested findings of fact and conclusions of law,
which the trial court signed on April 28, 2014, and the trial court clerk filed on April 30, 2014.
On May 15, 2014, the State filed its notice of appeal which stated the notice was timely given the
date the trial court’s findings of fact and conclusions of law were filed.
       The State may appeal a trial court’s order that “grants a motion to suppress evidence”
under certain circumstances. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5), (d) (West Supp.
2014); TEX. R. APP. P. 26.2(b). The statute does not authorize the State to appeal the trial court’s
findings of fact and conclusions of law. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a). The
State must file its notice of appeal within twenty days of the date the complained of order was
signed. TEX. CODE CRIM. PROC. ANN. art. 44.01(d); TEX. R. APP. P. 26.2(b); State ex rel. Sutton
v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (determining that the date the order was
signed controls the timetable under article 44.01(d)).
       The State’s notice of appeal was due on April 21, 2014. See TEX. CODE CRIM. PROC.
ANN. art. 44.01(d); TEX. R. APP. P. 26.2(b); State v. Cullen, 195 S.W.3d 696, 700 (Tex. Crim.
App. 2006) (“[T]he time to perfect an appeal under Rule of Appellate Procedure 26.2 and Code
of Criminal Procedure Article 44.01 is unaffected by the requirement that the trial court enter
findings and conclusions if requested.”).
        We ORDER the State to SHOW CAUSE in writing within FIFTEEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction. If the State fails to
show cause within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 43.2(f).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court